DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00375-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CARATS & KARATS, INC., AND 
SHABBUBIN DAREDIA,§
	APPEAL FROM THE 
APPELLANTS

V.§
	COUNTY COURT AT LAW NO. 2 OF

BANCORP GROUP, INC., D/B/A
MERIMAC CAPITAL, §
	SMITH COUNTY, TEXAS
APPELLEE



PER CURIAM
	Appellants have filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  The motion represents that the parties' have reached
an agreement concerning the disposition of the appeal and asks this court to dismiss the appeal. 
Because Appellants have met the requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted,
and the appeal is dismissed.	

Opinion delivered January 31, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.





DO NOT PUBLISH